internal_revenue_service number release date index number --------------------------------- ------------------------- -------------------- ------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-151592-05 date february -------------------------------- ----------------------------------- ---------------------------- ---- ------------------------- legend distributing ---------------------------------------------------------- business x activity1 activity2 a shareholder a ------------------------------------------------------------- b shareholder b ------------------------------------------------------------- c d dollar_figuree controlled ---------------------- --------------------- -------------- -------- ------- ---- --------------------------------- plr-151592-05 ----------------------------------------------------------- dollar_figuref dear ------------ distributing requesting rulings under sec_355 and sec_368 of the internal_revenue_code the code with respect to a proposed transaction additional information was received in letters dated date and date this is in response to a letter dated date submitted on behalf of ------------- distributing is an s_corporation engaged in business x with activity1 and activity2 distributing files its federal_income_tax return using the cash_method with a tax_year ending december distributing has supplied information indicating that it has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each business for each of the past five years distributing has one class of stock outstanding owned approximately a by shareholder a and b by shareholder b distributing owns approximately c acres of land upon which its business operations are conducted distributing has been in operation since d the fair_market_value of its assets total an estimated dollar_figuree shareholder a focuses on distributing’s activity1 and shareholder b focuses on distributing’s activity2 which is located miles from activity1 shareholder a and shareholder b’s efforts produce nearly dollar_figuref in gross_income annually transactions is proposed the proposed transaction is a split-off for what is represented to be a valid business_purpose the following series of i ii iv distributing will create controlled a wholly-owned subsidiary distributing will contribute half of its assets to controlled in return for of the stock in controlled iii distributing will distribute of the controlled stock in return for of shareholder a’s distributing stock thereafter shareholder a will own of controlled similarly shareholder b will own of distributing distributing has made the following representations with respect to the proposed transaction a the fair_market_value of the controlled_corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange plr-151592-05 b no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction the distributing and controlled corporations will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by the distributing_corporation prior to consummation of the transaction e the total adjusted bases and the fair_market_value of the assets transferred to the controlled_corporation by the distributing_corporation each equals or exceeds the sum of the liabilities assumed by the controlled_corporation plus any liabilities to which the transferred assets are subject f the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred g the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction h no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock i payments made in connection with all continuing transactions if any between the distributing and controlled corporations will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length j no two parties to the transaction are investment companies as defined in sec_368 and iv k the distribution of the stock or stock and securities of the controlled_corporation is carried out for the following corporate business purposes to match the properties by character shareholder expertise and geographic proximity to remove the present stalemate of strategies and to give each shareholder strategic control_over properties complementary to his expertise thereby allowing each to maximize the potential of the land unfettered by any connection with the other the distribution of the stock or stock and securities of the controlled plr-151592-05 corporation is motivated in whole or substantial part by one or more of these corporate business purposes l the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both m there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled_corporation stock above we have concluded that based solely on the information submitted and the representations set forth the transfer by distributing of part of its assets in exchange for all of the common_stock of controlled followed by the distribution of all the controlled stock to the distributing shareholder will constitute a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 of the code distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock as described above sec_357 and sec_361 controlled will recognize no gain_or_loss on the receipt of the assets in exchange for all the shares of controlled sec_1032 controlled's basis in the distributing assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period of the distributing assets received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholder on its receipt of controlled stock in the distribution sec_355 the basis of the controlled stock in the hands of the distributing shareholder will be the same as the basis of the distributing stock held immediately before the exchange by such shareholder sec_358 plr-151592-05 the holding_period of the controlled stock received by the distributing shareholder will include the holding_period of the distributing stock held by such shareholder provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of its controlled stock sec_361 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover no information provided by the taxpayer has been reviewed and no determination has been made regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-151592-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative cc sincerely _douglas c bates______________ douglas c bates assistant to the branch chief branch office of associate chief_counsel corporate
